ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                Department of Corrections v. Welch, 2013 IL App (4th) 120114




Appellate Court            THE DEPARTMENT OF CORRECTIONS, Plaintiff-Appellant, v.
Caption                    MARIAH WELCH; THE CIVIL SERVICE COMMISSION; CHRIS
                           KOLKER, in His Official Capacity as Chairman of the Civil Service
                           Commission; RAYMOND EWELL, in His Official Capacity as a
                           Commissioner of the Civil Service Commission; BARBARA J.
                           PETERSON, in Her Official Capacity as a Commissioner of the Civil
                           Service Commission; ARES G. DALIANIS, in His Official Capacity as
                           a Commissioner of the Civil Service Commission; and BETTY
                           BUKRABA, in Her Official Capacity as a Commissioner of the Civil
                           Service Commission, Defendants-Appellees.


District & No.             Fourth District
                           Docket No. 4-12-0114


Rule 23 Order filed        April 10, 2013
Rule 23 Order
withdrawn                  June 3, 2013
Opinion filed              April 10, 2013


Held                       The Civil Service Commission had jurisdiction to consider defendant’s
(Note: This syllabus       administrative appeal from her discharge from her position as a
constitutes no part of     correctional officer, since she was employed beyond her certification
the opinion of the court   date, but the Commission’s decision to decrease the administrative law
but has been prepared      judge’s proposal of a 60-day suspension instead of a discharge to a 14-
by the Reporter of         day suspension was reversed and the cause was remanded to the
Decisions for the          Commission with directions to reinstate the proposed 60-day suspension,
convenience of the         since the Commission’s decision was conclusory and arbitrary.
reader.)
Decision Under             Appeal from the Circuit Court of Sangamon County, No. 11-MR-307; the
Review                     Hon. John Schmidt, Judge, presiding.


Judgment                   Affirmed in part and reversed in part; cause remanded with directions.


Counsel on                 Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
Appeal                     Solicitor General, Eric Truett and Clifford W. Berlow (argued), Assistant
                           Attorneys General, of counsel), for appellant.

                           Douglas J. Quivey (argued), of Londrigan, Potter & Randall, P.C., of
                           Springfield, for appellee Mariah Welch.

                           Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                           Solicitor General and Sharon A. Purcell, Assistant Attorney General, of
                           counsel), for appellee Illinois Civil Service Commission.


Panel                      JUSTICE HARRIS delivered the judgment of the court, with opinion.
                           Justice Holder White concurred in the judgment and opinion.
                           Justice Turner dissented, with opinion.



                                             OPINION

¶1           Effective August 26, 2010, the Illinois Department of Corrections (Department)
        discharged Mariah Welch for cause. Following a March 2011 hearing on the merits of
        Welch’s discharge, the administrative law judge (ALJ) found that Welch had violated the
        Department’s rules but proposed a 60-day suspension was appropriate in lieu of discharge.
        In May 2011, the Illinois Civil Service Commission (Commission) adopted the ALJ’s
        proposal but reduced the suspension period to 14 days. In January 2012, the circuit court
        affirmed.
¶2           The Department appeals, arguing (1) the Commission lacked jurisdiction to consider
        Welch’s administrative appeal because she was not a “certified employee” when she was
        discharged; and (2) if the Commission had jurisdiction, this court should find Welch was
        properly discharged for cause and should reverse the Commission’s decision on the merits
        or, in the alternative, should reinstate the ALJ’s 60-day suspension recommendation because
        the Commission’s decision to reduce Welch’s suspension from 60 to 14 days was arbitrary,
        unreasonable, and unrelated to the requirements of service. We affirm in part, reverse in part,
        and remand with directions.

                                                  -2-
¶3                                      I. BACKGROUND
¶4       On January 4, 2010, Welch began her employment with the Department as a correctional
     officer trainee. During the first six weeks of her employment, she attended the Department’s
     academy, where she received training regarding the Department’s rules of conduct for
     correctional officers. On February 15, 2010, Welch began working at Robinson Correctional
     Center as a correctional officer in training. On March 29, 2010, she was officially appointed
     as a probationary correctional officer and was given a certification date (the date on which
     she would become a certified employee of the Department) of August 12, 2010.
¶5       In June 2010, an internal affairs officer for the Department questioned Welch, at which
     time she admitted she had (1) transported an inmate from one wing of the prison to another
     so he could deliver a burrito to another prisoner, (2) gave an inmate chewing gum–which
     inmates are not allowed to have–on three or four occasions, and (3) ate a nacho prepared by
     an inmate. On July 2, 2010, Welch was placed on “administrative leave” as a result of these
     actions. While on administrative leave, the Department continued to pay Welch her salary,
     but she was not allowed inside the facility. Following an employee review hearing later that
     month, (1) Welch was found to have violated the Department’s policies and (2) the assistant
     warden, acting as hearing officer, recommended a 30-day suspension without pay pending
     discharge. The warden agreed with this recommendation. The Department returned Welch
     to work on August 11, 2010, but immediately placed her on “suspension pending discharge”
     with a September 12, 2010, date of return.
¶6       Effective August 26, 2010, the Department discharged Welch for cause after finding that
     she violated the Department’s policies against (1) allowing trading and trafficking between
     offenders, (2) bringing contraband into the facility and trafficking it to an inmate, and (3)
     socializing with inmates. However, the Department also issued a probationary discharge
     notice with an effective date of September 10, 2010. Both the discharge for cause and the
     probationary discharge were approved on August 4, 2010, by agency head Michael Randle.
     On that same date, Randle also signed the suspension pending discharge document of which
     Welch was notified on August 10, 2010, by certified mail.
¶7       In September 2010, Welch requested a hearing before the Commission on her discharge.
     In October 2010, the Department filed a motion to dismiss, alleging that the Commission
     lacked jurisdiction over the claim because Welch was discharged during her probationary
     period and was not a “certified employee” entitled to a hearing. Specifically, the Department
     asserted that because Welch was placed on “administrative leave” for 40 days during the
     probationary period and later suspended pending discharge for 16 days, Welch’s certification
     date was pushed back to October 6, 2010. As a result, the Department contended that Welch
     never reached certified employee status–a necessary designation to invoke the Commission’s
     jurisdiction.
¶8       Following oral argument on the Department’s motion to dismiss, the ALJ determined that
     the Commission had jurisdiction and denied the motion. Specifically, the ALJ found the
     Department’s arguments unpersuasive that the 40-day “administrative leave” and 16-day
     “suspension pending discharge” extended Welch’s probationary period because neither


                                              -3-
       “administrative leave” nor “suspension pending discharge” is specified in section 302.300(e)
       of title 80 of the Illinois Administrative Code (Administrative Code) (80 Ill. Adm. Code
       302.300(e) (2010)) as one of the many types of leave listed that may extend an employee’s
       probationary period. The ALJ also noted as follows: (1) the Department failed to provide any
       authority to support its contention that “administrative leave” and a “leave of absence” are
       the same thing; (2) it was disingenuous for the Department to claim a probationary period
       extension was necessary to monitor Welch’s job performance when the Department
       purposely took action to prevent itself from monitoring Welch by placing her on involuntary
       administrative leave; and (3) contrary to the Department’s assertion, “suspension pending
       discharge” and a “disciplinary suspension” are not the same thing. Thus, the ALJ concluded
       Welch became a certified employee on August 12, 2010–prior to her August 26, 2010,
       discharge–and therefore the Commission had jurisdiction over her appeal.
¶9         In March 2011, the ALJ held a hearing on the merits of Welch’s discharge appeal. The
       ALJ found that Welch had violated the Department’s rules but proposed a 60-day suspension
       without pay in lieu of discharge.
¶ 10       In May 2011, the Commission adopted the ALJ’s proposal as modified, finding Welch’s
       rule violations warranted a 14-day suspension in lieu of discharge because the preponderance
       of the evidence indicated the violations she committed were minimal within the context of
       Robinson’s past practices.
¶ 11       In June 2011, the Department filed a complaint in the circuit court seeking administrative
       review of the Commission’s order. The Department alleged that the Commission lacked
       jurisdiction to consider Welch’s discharge appeal, and its decision was otherwise arbitrary
       and capricious, against the manifest weight of the evidence, contrary to mandatory
       Department policies, and contrary to sound public policy. In January 2012, the circuit court
       affirmed the Commission’s decision without a written opinion.
¶ 12       This appeal followed.

¶ 13                                       II. ANALYSIS
¶ 14       On appeal, the Department argues (1) that the Commission lacked jurisdiction to consider
       Welch’s administrative appeal because she was not a certified employee when she was
       discharged; and (2) if the Commission had jurisdiction, its decision to reduce Welch’s
       discipline from discharge to a 14-day suspension was arbitrary, unreasonable, and unrelated
       to the requirements of service. Welch responds that (1) she was a certified employee at the
       time of discharge and, thus, the Commission properly exercised its jurisdiction to hear her
       appeal; and (2) the Commission’s decision to reduce the level of discipline was proper
       considering Robinson Correctional Center’s past practices. The Commission also submitted
       a brief maintaining it had jurisdiction over Welch’s administrative appeal.

¶ 15                             A. Commission’s Jurisdiction
¶ 16                                 1. Standard of Review
¶ 17      In administrative review cases, we review the decision of the administrative agency,


                                                -4-
       rather than the judgment of the circuit court. Board of Education of Schaumburg Community
       Consolidated School District. No. 54 v. Teachers’ Retirement System, 2013 IL App (4th)
       120419, ¶ 12, 984 N.E.2d 66 (quoting Provena Covenant Medical Center v. Department of
       Revenue, 236 Ill. 2d 368, 386, 925 N.E.2d 1131, 1142 (2010)). Whether the Commission had
       jurisdiction to consider Welch’s administrative appeal is a question of law subject to de novo
       review. Department of Revenue v. Civil Service Comm’n, 357 Ill. App. 3d 352, 361, 827
       N.E.2d 960, 968 (2005). However, “the interpretation of a statute by involved administrative
       bodies constitutes an informed source for guidance when seeking to ascertain the
       legislature’s intention when the statute was enacted.” (Internal quotation marks omitted.)
       County of Du Page v. Illinois Labor Relations Board, 231 Ill. 2d 593, 609, 900 N.E.2d 1095,
       1104 (2008). Thus, while not binding or absolute, the Commission’s interpretation of title
       80 of the Administrative Code is given substantial deference. Denton v. Civil Service
       Comm’n of the State of Illinois, 176 Ill. 2d 144, 148, 679 N.E.2d 1234, 1236 (1997).

¶ 18                               2. Welch’s Employee Status
¶ 19       Whether the Commission had jurisdiction over Welch’s discharge appeal depends on
       whether Welch was a “certified” or “probationary” employee at the time of her discharge.
       See 80 Ill. Adm. Code 1.130(a) (2010) (giving the Commission jurisdiction to hear appeals
       brought by certified employees). Section 302.625 of title 80 of the Administrative Code
       provides as follows:
               “For purpose of rules respecting discipline and discharge, ‘certified employee’ shall
           mean any employee currently employed in a position subject to jurisdiction B who has
           satisfactorily completed a required period of probation and attained certified status in any
           position during the employee’s most recent period of continuous State service.” 80 Ill.
           Adm. Code 302.625 (2010).
¶ 20       According to the Department, Welch was not a “certified employee” for purposes of
       section 302.625 of title 80 of the Administrative Code, since (1) she did not complete her
       probationary period because the 40-day “administrative leave” she was placed on constituted
       a “leave of absence” that extended her probation period beyond her discharge date; and (2)
       she did not “satisfactorily complete” her probationary period given that she violated
       numerous Department rules, was placed on administrative leave, and was suspended pending
       discharge. Welch and the Commission disagree, asserting (1) “administrative leave” is not
       a “leave of absence” and, thus, placing Welch on “administrative leave” did not extend her
       probationary period; and (2) the only requirement for satisfactorily completing the
       probationary period is reaching the certification date.

¶ 21                                   a. Probationary Term
¶ 22       Pursuant to section 302.300(a) of title 80 of the Administrative Code, as a new employee,
       Welch was required to serve a probationary period of six months before becoming a
       “certified employee.” 80 Ill. Adm. Code 302.300(a) (2010). Section 302.300(e) further
       provides as follows:
           “If an employee is absent from work for more than 15 consecutive calendar days during

                                                 -5-
           the probationary period because of leave of absence, disciplinary suspension, sick leave,
           unauthorized absence, or work related injury or industrial disease, the absence shall serve
           to extend the probationary period by the length of the absence.” 80 Ill. Adm. Code
           302.300(e) (2010).
¶ 23       The Department first contends that Welch did not complete the required six-month
       probationary period because the 40-day “administrative leave” it placed her on falls under
       a “leave of absence” in section 302.300(e) of title 80 of the Administrative Code and, thus,
       Welch’s probationary period was extended 40 days beyond her initial certification date of
       August 12, 2010. Welch and the Commission disagree, asserting that in the context of the
       Administrative Code “administrative leave” is not a “leave of absence.” We agree with
       Welch and the Commission.
¶ 24       Section 302.300(e) of title 80 of the Administrative Code provides a list of certain types
       of leave that may extend an employee’s probationary period. The types of absences
       specifically listed include disciplinary suspensions, sick leave, unauthorized absences,
       absences due to work-related injuries or industrial disease, and more generally, leaves of
       absence. 80 Ill. Adm. Code 302.300(e) (2010). While the Department acknowledges
       “administrative leave” is not specifically enumerated in section 302.300(e), it contends that
       as generally defined “administrative leave” falls under the umbrella of “leave of absence.”
¶ 25       Initially, we note contrary to the Department’s assertion, the Commission did not find
       that an absence must be voluntary for it to be a “leave of absence.” Rather, the Commission
       adopted the ALJ’s conclusion that a “leave of absence can be voluntary on the part of the
       employee.” (Emphasis added.) We agree that a “leave of absence” can be voluntary. It can
       also be involuntary. The only issue here is whether “administrative leave” is a “leave of
       absence” under section 302.300(e) of title 80 of the Administrative Code.
¶ 26       In support of its contention that a “leave of absence” does not include “administrative
       leave,” the Commission points out that section 303, subpart B of title 80 of the
       Administrative Code, entitled “Leave of Absence,” sets forth a lengthy list of leaves of
       absence available to employees and describes the conditions surrounding their use. This list
       includes the following: sick leave, veteran’s hospital leave, furlough, leave for personal
       business, maternity/paternity and adoption leave, leave in the event of a stillborn child, leave
       for on-the-job injury or industrial disease, leaves of absence without pay, leave to attend
       union conventions, disability leave, family responsibility leave, organ donor leave, leave to
       take exempt position, military and peace corps leave, family military leave, civil air patrol
       leave, military reserve training and reserve call-up, military physical exams, disaster service
       leave with pay, attendance in court, authorized holidays, and vacation. 80 Ill. Adm. Code
       303.90 to 303.295. However, “administrative leave” does not appear on this extensive list.
       Rather, as both Welch and the Commission point out, “administrative leave” appears under
       the discharge and discipline section of title 80 of the Administrative Code and is identified
       as a measure to be used only in extraordinary circumstances when no other type of leave is
       appropriate. 80 Ill. Adm. Code 302.795(a) (2010).
¶ 27       The Department argues “leave of absence” in section 302.300(e) was meant to be an
       “umbrella” term to cover all types of leave in order to prevent errors of omission, or to


                                                 -6-
       otherwise include new types of leave added at a later time so that the agency would not be
       required to amend section 302.300(e) every time it identified a new type of leave intended
       to extend an employee’s probationary period. The Department acknowledges that in the past
       decade, three new forms of leave have been added to the “leave of absence” section of title
       80 of the Administrative Code: (1) leave in the event of a stillborn child (80 Ill. Adm. Code
       303.131 (eff. Apr. 23, 2009)); (2) organ donor leave (80 Ill. Adm. Code 303.149 (eff. May
       23, 2003)); and (3) disaster service leave in the event of a terrorist attack (80 Ill. Adm. Code
       303.176 (eff. Jan. 18, 2002)). Each of these three new types of leave is identified as a “leave
       of absence” in section 303, whereas “administrative leave” was added to section 302 of the
       Personnel Rules governing discipline and discharge. Further, the “administrative leave”
       section was added in 2005, after the addition of organ donor leave and disaster service leave
       in the event of a terrorist attack, and prior to the addition of leave in the event of a stillborn
       child. Thus, contrary to the Department’s assertion, it does not appear “leave of absence” in
       section 302.300(e) is a term meant to comprehensively encompass all types of leave.
¶ 28        The Department further argues that the Commission erred in failing to find the
       “suspension pending discharge” was a “disciplinary suspension” under section 302.300(e)
       which tolled Welch’s probationary period. We disagree.
¶ 29        Section 302.300(e) specifies “disciplinary suspension” as a type of absence that extends
       the probationary period but it does not refer to “suspension pending discharge.” As noted by
       the ALJ, these two types of suspensions are located within different sections of the
       Administrative Code. “Suspension pending discharge” is found at section 302.710, while
       “disciplinary suspension” is found at section 302.640 (suspension totaling not more than 30
       days in any 12-month period) and section 302.660 (suspension totaling more than 30 days
       in any 12-month period). A review of these Administrative Code sections makes it clear that
       suspension pending discharge and disciplinary suspension are separate and distinct
       disciplinary procedures. Thus, just as an “administrative leave” fails to extend the
       probationary period of an employee, neither does a “suspension pending discharge.”
¶ 30        Further, even if we found that “suspension pending discharge” and “disciplinary
       suspension” were the same–and we do not–section 302.300(e) of title 80 of the
       Administrative Code states, “If an employee is absent from work for more than 15
       consecutive calendar days during the probationary period, *** the absence shall serve to
       extend the probationary period by the length of the absence.” (Emphasis added.) 80 Ill. Adm.
       Code 302.300(e) (2010). Thus, contrary to the Department’s contention, this language makes
       it clear that in order to extend an employee’s probationary period, the employee must be
       consecutively absent, for one of the enumerated reasons, for more than 15 days during the
       probationary period. Because Welch was not placed on “suspension pending discharge” until
       August 11, 2010, and her certification date was August 12, 2010, Welch was not absent for
       more than 15 consecutive calendar days during her probationary period.

¶ 31                    b. Satisfactory Completion of Probation Term
¶ 32       Independent of whether the administrative leave or suspension pending discharge
       extended Welch’s probationary term, the Department asserts Welch was not a “certified


                                                  -7-
       employee” because she did not “satisfactorily complete” her probationary period under
       section 302.625 given that she violated numerous Department rules, was placed on
       administrative leave, and was suspended pending discharge within her first 135 days of
       employment. Welch and the Commission disagree, contending an employee automatically
       becomes “certified” by completing the probationary period without being discharged. They
       argue no further test is required to determine whether a probationary employee successfully
       completed his or her probationary period.
¶ 33        As stated above, section 302.625 of title 80 of the Administrative Code provides that a
       “ ‘certified employee’ ” is one “who has satisfactorily completed a required period of
       probation and attained certified status.” (Emphasis added.) 80 Ill. Adm. Code 302.625
       (2010). The Department cites no authority to support its argument that Welch did not
       “satisfactorily complete” her probationary period because she did not meet the employer’s
       standards, expectations, and requirements. Instead, the Department engages in a lengthy
       discussion of various dictionary definitions of “satisfactory” and “complete.” However, as
       the Commission notes, during the November 2010 hearing to determine whether the
       Commission had jurisdiction over Welch’s appeal, the following discussion occurred:
                “[ALJ]: All right. Is there anything regarding certification of this employee that goes
            beyond just simply time on the job? I guess it’s a horrible question. But is there a test that
            needs to be passed or is there anything else that needs to be done in order to complete the
            certification as it relates to this position?
                [Counsel for the Department]: Not to my knowledge. Attached to our motion there
            is–as Exhibit C there is a Supplemental Agreement between CMS and AFSCME for
            correctional officers. And if you look at the second page of that exhibit there is a timeline
            there, and I believe that that’s the only qualification for becoming certified.”
       Only after the ALJ’s proposed decision did the Department shift its position on what is
       required for certification. Further, as the Commission notes, the Department initially
       discharged Welch “for cause,” as is required for “certified” employees.
¶ 34        The dissent takes issue with the Commission’s finding that Welch “satisfactorily
       completed” her probation, noting Welch’s disciplinary issues as previously discussed. It
       argues an employee must not only have completed the probationary period timewise but must
       also have done so in accordance with some undefined qualitative standard in order to become
       a certified employee. The dissent’s interpretation of “satisfactorily completed” is contrary to
       the Commission’s interpretation which, as noted, is entitled to substantial deference by this
       court. Moreover, the dissent fails to address the consequences of allowing the employer to
       evaluate the employee’s probationary performance after the probationary period has ended.
       As stated by the Commission in its brief, an employer may discharge an employee at any
       time during the probationary period for other than invidious reasons. Once an employee has
       completed her probationary period, though, she can only be discharged for cause. Applying
       the dissent’s interpretation, an employer could look back at a long-standing employee’s
       initial probationary term, find documented shortcomings in her job performance during that
       period, and discharge the employee based on grounds other than for cause simply by finding
       the employee had not “satisfactorily” completed her probationary period. It seems unlikely


                                                  -8-
       the drafters of section 302.625 (80 Ill. Adm. Code 302.625 (2010)) could have intended such
       a result.
¶ 35        Absent any authority to the contrary, the Commission could reasonably conclude the only
       requirement for satisfactorily completing the probationary period is to reach the certification
       date. If the Department was not satisfied with Welch’s job performance, it could have
       discharged her at any time during the probationary period, but it did not. Instead, the
       Department chose to place Welch on “administrative leave” from July 2, 2010, through
       August 10, 2010, and “suspension pending discharge” on August 11, 2010–neither of which
       is a type of leave that extends the probationary period. Because Welch was not discharged
       prior to her certification date, she “satisfactorily completed” her probationary period and
       automatically became a certified employee on August 12, 2010.

¶ 36                   B. Commission’s Decision To Reduce Discipline
¶ 37       The Department next argues if the Commission had jurisdiction, this court should find
       Welch was properly discharged for cause and should reverse the Commission’s decision on
       the merits or, in the alternative, should reinstate the ALJ’s 60-day suspension
       recommendation because the Commission’s decision to reduce Welch’s suspension from 60
       to 14 days was arbitrary, unreasonable, and unrelated to the requirements of service.

¶ 38                                    1. Standard of Review
¶ 39        “ ‘In discharge cases, “[t]he scope of review of an administrative agency’s decision
       regarding discharge is generally a two-step process involving first, a manifest-weight
       standard, and second, a determination of whether the findings of fact provide a sufficient
       basis for the agency’s conclusion that cause for discharge does or does not exist.” ’ ”
       Department of Juvenile Justice v. Civil Service Comm’n, 405 Ill. App. 3d 515, 521, 939
       N.E.2d 54, 59-60 (2010) (quoting Department of Human Services v. Porter, 396 Ill. App. 3d
       701, 718, 921 N.E.2d 367, 380 (2009), quoting Brown v. Civil Service Comm’n, 133 Ill. App.
       3d 35, 39, 478 N.E.2d 541, 544 (1985)). An agency’s factual findings will be reversed only
       if they are against the manifest weight of the evidence, whereas the agency’s discharge
       determination will be reversed only if it is arbitrary, unreasonable, or unrelated to the
       requirements of service. Id. at 522, 939 N.E.2d at 60. Further, a reviewing court may reverse
       a sanction imposed by the agency if the agency acted unreasonably. Id. However, the
       question is not whether the reviewing court would have imposed a harsher or more lenient
       penalty, but whether the Commission substantiated its decision. Id. at 524-25, 939 N.E.2d
       at 62.

¶ 40      2. The Department’s Claim That Welch Was Properly Discharged for Cause
¶ 41       As a preliminary matter, we note that neither the ALJ nor the Commission found grounds
       shown to discharge Welch for cause. Our review of the record supports this finding. The
       Commission’s determination that Welch’s conduct did not warrant discharge was not against
       the manifest weight of the evidence.


                                                -9-
¶ 42       3. The Department’s Claim That the Commission’s Decision Was Arbitrary
¶ 43       The Department also argues that the Commission’s decision to adopt the ALJ’s findings
       of fact, but reduce Welch’s recommended suspension from 60 to 14 days, was arbitrary.
       Specifically, the Department contends that the Commission’s cursory decision provides no
       explanation of why it chose to reduce the discipline from the recommended 60-day
       suspension to a 14-day suspension. We agree.
¶ 44       It is well established that, where the Commission adopts an ALJ’s decision but disagrees
       with the appropriate discipline to be imposed, it must make specific findings of fact or
       conclusions of law to support its decision to increase or decrease the proposed level of
       discipline; otherwise its decision is wholly conclusory and arbitrary. See, e.g., Austin v. Civil
       Service Comm’n, 247 Ill. App. 3d 399, 404-05, 617 N.E.2d 349, 353 (1993); Bell v. Civil
       Service Comm’n, 161 Ill. App. 3d 644, 649-50, 515 N.E.2d 248, 251-52 (1987).
¶ 45       After hearing the evidence in this case, the ALJ found that Welch violated the
       Department’s rules and her violations were consequential. However, the ALJ determined that
       given the pattern of conduct by other experienced correctional officers “who routinely
       engaged in similar misconduct,” discharging Welch was too severe a sanction. Instead, the
       ALJ found a 60-day suspension was appropriate. The Commission agreed that Welch’s
       conduct warranted a suspension rather than discharge and found as follows:
           “It is hereby determined that the written charges for discharge approved by the Director
           of the Illinois Department of Central Management Services have been proved and
           warrant a 14-day suspension because the preponderance of the evidence indicates that the
           violations were minimal within the context of Robinson Correctional Center’s past
           practice.”
¶ 46       Welch asserts that the Commission justified its decision by explaining that the evidence
       indicated her violations were “minimal.” We acknowledge that the Commission labeled
       Welch’s violations as “minimal” whereas the ALJ referred to them as “consequential”;
       however, both the ALJ and the Commission based their overall findings that discharge was
       not warranted on the fact that other correctional officers had engaged in similar conduct and
       had not been discharged. Labeling Welch’s violations as “minimal” as opposed to
       “consequential” is not a specific finding of fact or conclusion of law that supports the
       Commission’s decision to decrease Welch’s suspension from 60 to 14 days when the reason
       given by the Commission, i.e., that other employees who engaged in similar conduct were
       not discharged, was the same reason the ALJ considered in making its determination that a
       60-day suspension was appropriate. Thus, the Commission’s decision to decrease Welch’s
       suspension is wholly conclusory and arbitrary.
¶ 47       Because we find the Commission’s decision to reduce Welch’s suspension from 60 days
       to 14 days was arbitrary, we need not address whether the Commission’s decision was also
       unreasonable or unrelated to the requirements of service. We reverse and remand with
       directions to reinstate the 60-day suspension proposed by the ALJ.

¶ 48                                     III. CONCLUSION
¶ 49       For the reasons stated, we affirm the circuit court’s judgment affirming the Commission’s

                                                 -10-
       decision that it had jurisdiction but reverse the Commission’s decision to decrease Welch’s
       suspension. We remand to the circuit court with directions to remand to the Commission
       directing it to reinstate the 60-day suspension proposed by the ALJ.

¶ 50      Affirmed in part and reversed in part; cause remanded with directions.

¶ 51       JUSTICE TURNER, dissenting.
¶ 52       The majority finds “the Commission could reasonably conclude the only requirement for
       satisfactorily completing the probationary period is to reach the certification date.” Supra
       ¶ 35. I cannot agree with this finding. Therefore, I respectfully dissent.
¶ 53       In the case sub judice, the majority concludes that “[b]ecause Welch was not discharged
       prior to her certification date, she ‘satisfactorily completed’ her probationary period and
       automatically became a certified employee on August 12, 2010.” Supra ¶ 35. “Probation” is
       the “subjection of an individual to a period of testing and trial to ascertain fitness (as for a
       job or school).” Merriam-Webster’s Collegiate Dictionary 926 (10th ed. 2000). Thus, by
       definition, Welch was undergoing a period of review to determine her ability to perform as
       a correctional officer. I find it hard to fathom how the Commission can conclude Welch
       “satisfactorily” completed that probationary period after she allowed trading and trafficking
       between offenders, brought contraband into the facility and trafficked it to an inmate,
       socialized with inmates, and was placed on administrative leave as a result.
¶ 54       The majority states, “The Department cites no authority to support its argument that
       Welch did not ‘satisfactorily complete’ her probationary period because she did not meet the
       employer’s standards, expectations, and requirements.” Supra ¶ 33. In my view, this is a
       matter of common sense. The word “satisfactorily” has to mean something. In essence, the
       Commission, and now the majority, have erased the word “satisfactorily” from section
       302.625 of title 80 of the Administrative Code and concluded that so long as the employee
       can cross the finish line of the certification date, the probationer’s performance and conduct
       make no difference. I further note People ex rel. Sterba v. Blaser, 33 Ill. App. 3d 1, 337
       N.E.2d 410 (1975), cited in defendants’ briefs and argued at orals as controlling, is
       manifestly distinguishable. In that case, the employee was not notified or in any way alerted
       to his unsatisfactory conduct until after the probationary term had expired. Sterba, 33 Ill.
       App. 3d at 6-7, 337 N.E.2d at 414-15. That is decidedly not the situation here. I would find
       the Commission had no jurisdiction over Welch’s complaint because she had not reached the
       status of a certified employee when she was discharged. Thus, I would reverse the circuit
       court and vacate the Commission’s decision.




                                                -11-